Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 29, 2019.  Claims 1-20 are pending.

Claim Objections
Claims 1, 3, 7, 8, 10, 14, and 15-20 are objected to because of the following informalities: 
Claim 1 introduced the limitation “at least one media file” and made secondary reference to “the media file”.  Claim 2 is dependent on claim 1 and makes secondary reference to “the at least one media file”.  The secondary references are inconsistent.  It is unclear, and therefore indefinite, if these are the same “media file”, particularly when additional “media files” are introduced.
Claim 3 again recites the limitation “the at least one media file”.  It is unclear, and therefore indefinite, if this is the same as “the media file”.
Claim 7 recites the limitation “a ledger”.  Claim 7 is dependent on claim 6, which previously introduced “a ledger”.  It is unclear, and therefore indefinite, if these are the same ledger.  This appears to be intended as “the ledger”.
Claim 8 introduced the limitation “at least one media file” and made secondary reference to “the media file”.  Claim 9 is dependent on claim 8 and makes secondary reference to “the at least one media file”.  The secondary references are inconsistent.  It is unclear, and therefore indefinite, if these are the same “media file”, particularly when additional “media files” are introduced.
Claim 10 again recites the limitation “the at least one media file”.  It is unclear, and therefore indefinite, if this is the same as “the media file”.
Claim 14 recites the limitation “a ledger”.  Claim 14 is dependent on claim 13, which previously introduced “a ledger”.  It is unclear, and therefore indefinite, if these are the same ledger.  This appears to be intended as “the ledger”.
Claim 15 introduced the limitation “at least one media file” and made secondary reference to “the media file”.  Claim 16 is dependent on claim 15 and makes secondary reference to “the at least one media file”.  The secondary references are inconsistent.  It is unclear, and therefore indefinite, if these are the same “media file”, particularly when additional “media files” are introduced.
Claim 17 again recites the limitation “the at least one media file”.  It is unclear, and therefore indefinite, if this is the same as “the media file”.
Claims 16-20 recite the limitation “a processor”.  The claims are dependent on claim 15, which introduced “a processor”.  It is unclear, and therefore indefinite, if these are the same processor.
Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a server” twice and then refers back to “the server”.  It is unclear, and therefore indefinite, which “server” is being referenced and if these are the same server.
Claims 2-7 are rejected to for incorporating the errors of their respective base claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of analyzing damage from an accident, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a 
Step 1

According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method, claims 8-14 to a system, and claims 15-20 a computer readable medium.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 


The basic elements of claim 1 are receiving data, accessing media data, analyzing the media, generating an assessment and storing the assessment, as claimed.  These steps describe the concept of analyzing accident data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of analyzing accident data is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “server” and a “remote storage”.    
In the Specification, the “server” is merely defined as a computing device [0049], [0059], [0099].  The “remote storage” is defined merely as including memory storage devices [00103].
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“server” and “remote storage”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when 
Dependent claims 2-7 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Claim 6 adds a blockchain, which is merely the source of the media file.
Claim 7 adds a blockchain, which is an extra-solution activity.  Storage of a damage assessment report on the blockchain is well-known and mere outputting of the report.  See MPEP 2106.05(g).   
Accordingly, claims 1-7 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 8 is comparable to claim 1 with the same elements recited as a system claim.
Claim 8 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 9-14 are similar to claims 2-7 and are rejected for the same reasoning as the rejection of claims 2-7.   
Claim 15 is comparable to claim 1 with the same elements recited as a computer readable medium.  Claim 15 adds the additional elements of a non-transitory computer readable medium.  This is generic computer components recited as performing generic 
 Claim 15 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 16-20 are similar to claims 2-7 and are rejected for the same reasoning as the rejection of claims 2-7. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for receiving data, accessing media data, analyzing the media, generating an assessment and storing the assessment, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “server” and a “remote storage”.    
In the Specification, the elements are merely defined as various hardware processing means.  All of the claimed elements are recited at a high level of generality 
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-5, 8-12 and 15-19 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “processor” and a “computer” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leise et al., U.S. Patent 10,891,694 B1 (2021).
As to claim 1, Leise et al. discloses a method, comprising: 
receiving, by a server, an accident report from a transport (Column 14, Lines 40-60); 

analyzing, by the server, the media file to assess a damage to the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); and 
storing the damage assessment onto the remote storage (Column 25, Lines 45-50).
As to claim 2, Leise et al. discloses the method of claim 1, and further discloses further comprising accessing media files on the remote storage from a plurality of transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 3, Leise et al. discloses the method of claim 2, and further discloses further comprising combining portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 4, Leise et al. discloses the method of claim 3, and further discloses further comprising assessing the damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 5, Leise et al. discloses the method of claim 4, and further discloses further comprising generating a damage assessment report (Column 25, Lines 45-50).
As to claim 6, Leise et al. discloses the method of claim 1, and further discloses further comprising accessing the at least one media file on a ledger of a blockchain the transport and the server belong to (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11).
As to claim 7, Leise et al. discloses the method of claim 6, and further discloses comprising executing a transaction to store a damage assessment report on a ledger of the blockchain (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 8, Leise et al. discloses a system, comprising:
a processor of a server (Column 10, Lines 7-19, Column 24, Lines 21-42);
a memory on which are stored machine readable instructions (Column 16, Line 65 – Column 17, Line 16) that when executed by the processor, cause the processor to:
receive an accident report from a transport (Column 14, Lines 40-60); 
access at least one media file associated with the report on a remote storage (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42);
analyze the media file to assess damage to the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); and
store the damage assessment onto the remote storage (Column 25, Lines 45-50).
As to claim 9, Leise et al. discloses the system of claim 8, and further discloses wherein the instructions are further to cause the processor to access media files on the remote storage from a plurality of transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 10, Leise et al. discloses the system of claim 9, and further discloses wherein the instructions are further to cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 11, Leise et al. discloses the system of claim 10, and further discloses wherein the instructions are further to cause the processor to assess the damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 12, Leise et al. discloses the system of claim 11, and further discloses wherein the instructions are further to cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 13, Leise et al. discloses the system of claim 8, and further discloses wherein the instructions are further to cause the processor to access the at least one media file on a ledger of a blockchain the transport and the server belong to (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11).
As to claim 14, Leise et al. disclose the system of claim 13, and further discloses wherein the instructions are further to cause the processor to execute a smart contract to execute a transaction to store a damage assessment report on a ledger of the blockchain (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 15, Leise et al. discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving an accident report from a transport (Column 14, Lines 40-60); 
accessing at least one media file associated with the report on a remote storage (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42);
analyzing the media file to assess a damage to the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); and 

As to claim 16, Leise et al. discloses the non-transitory computer readable medium of claim 15, and further discloses further comprising instructions, that when read by a processor, cause the processor to access media files on the remote storage from a plurality of transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 17, Leise et al. discloses the non-transitory computer readable medium of claim 16, and further discloses further comprising instructions, that when read by a processor, cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 18, Leise et al. discloses the non-transitory computer readable medium of claim 17, and further discloses further comprising instructions, that when read by a processor, cause the processor to assess the damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 19, Leise et al. discloses the non-transitory computer readable medium of claim 18, and further discloses further comprising instructions, that when read by a processor, cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 20, Leise et al. discloses the non-transitory computer readable medium of claim 19, and further discloses further comprising instructions, that when read by a processor, cause the processor to execute a transaction to store a damage assessment report on a ledger of a blockchain (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663